Citation Nr: 0115101	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
arthritis with limitation of motion, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left knee meniscectomy and arthrotomy, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from March 1956 to March 1959.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.

The Board notes that the veteran originally scheduled a 
personal hearing in connection with this matter, but canceled 
his hearing date in correspondence dated May of 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left knee is not productive of lateral 
instability or subluxation.

3.  The veteran's left knee evidences pain and some 
limitation of motion, but does not manifest limitation of 
flexion to 45 degrees, or limitation of extension to 15 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of left knee meniscectomy and 
arthrotomy have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5259 5257 (2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for left knee arthritis with limitation of motion 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluations assigned for the residuals of his left knee 
arthrotomy and medial meniscectomy do not accurately reflect 
the severity of that disability.  Specifically, the veteran 
asserts that his disability evaluation should be increased 
because of increased pain and swelling in his left knee. 

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, service medical records 
are associated with the claims file, and the veteran has been 
afforded VA examinations in connection with his claim.  The 
veteran's VA treatment records have also been associated with 
the claims file.  Upon denial of the claim, a Statement of 
the Case was sent to the veteran in March of 2000, notifying 
him of the basis for denial and informing him what evidence 
was necessary in order to substantiate the claim.  After 
additional evidence was submitted, the veteran was issued a 
Supplemental Statement of the Case in June of 2000.  The 
veteran was offered the opportunity of a personal hearing in 
connection with this matter, but canceled the hearing date in 
correspondence of May 2000.  As such, the Board finds that 
this case is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Painful, 
unstable or maligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  See 38 C.F.R. 
§ 4.45.

Historically, a July 1959 rating decision granted the veteran 
service connection for left arthrotomy and meniscectomy, 
assigning a 10 percent disability evaluation based upon 
hospital reports of traumatic arthritis to the left knee, 
continued complaints of pain and slight crepitus of the left 
knee on passive motion.  This 10 percent evaluation has 
remained in effect since that time and is now a protected 
evaluation, having been in effect for 20 years or more.  See 
38 C.F.R. § 3.951(b).  The veteran filed a notice of 
disagreement in March of 2000 with respect to the rating of 
his knee disability, and underwent another VA Compensation 
and Pension examination in June of 2000.  This examination 
provided an evidentiary basis for a June 2000 rating decision 
that granted a disability of 10 percent for arthritis of the 
left knee with limitation of motion.

A review of the pertinent evidence of record reveals a VA 
medical center radiological report from March 1998.  X-rays 
of the veteran's left knee showed narrowing of the knee joint 
space, particularly of the medial compartment.  There was 
marginal hypertrophic lipping of the femur and tibia medially 
and laterally.  There was calcification within the joint area 
that appeared to be meniscal, but no joint effusion.  The 
impression was moderate osteoarthritis with chondral 
calcinosis in the left knee.

The veteran underwent a VA Compensation and Pension 
examination of his left knee in November of 1999.  The 
veteran complained of fairly constant pain in his left knee 
that limited the distances he was able to walk.  The examiner 
noted that the veteran walked with a left-sided limp.  The 
veteran found squatting difficult and complained of left knee 
pain during the act.  Physical examination of the left knee 
found that it was held in slight flexion and valgus position.  
There was swelling and effusion.  Patellar compression was 
painful and there was moderate crepitation on movement of the 
knee joint.  Mediolateral as well as anteroposterior 
ligamentous stability had been maintained.  Quadricep muscle 
tone was moderate, and range of motion was 5 to 135 degrees.  
X-ray revealed mild arthritis, especially involving the 
medial compartment.  The examiner's diagnosis was status post 
surgery, left knee with mild degenerative changes, mostly 
involving the medial compartment.

The veteran was afforded another VA Compensation and Pension 
examination concerning his left knee in June of 2000.  At 
this examination, the veteran complained that his left knee 
was getting weaker and painful.  The veteran complained that 
his pain was fairly constant, and sometimes his knee felt as 
if it were going to give out.  He used no knee brace, but did 
use a cane for long-distance movement.  The veteran's medical 
history relates that he had surgery on his left knee in 
Germany in 1958, as a result of episodes where his knee 
locked, swelled, and became painful.  Surgery relieved these 
symptoms, but the knee continued to be painful and the 
veteran was still limited as to the distances he could walk.  
The veteran states he can now drive only short distances, 
stand for a shorter period of time, and walk short distances.  
He rates his pain as 8 or 9 on a scale of 1-10, where 0 
represents no pain.  Physical examination of the veteran's 
left knee found it held in mild flexion.  Squatting was 
difficult for the veteran, with complaints of pain in the 
knee.  There was approximately 10 degrees of flexion 
deformity, as well as 10 degrees of varus deformity.  Mild 
effusion of the left knee joint was also found.  The 
mediolateral ligament was stable, as well as anteroposterior 
movement.  McMurray and drawer tests were negative, and range 
of motion was 10-130 degrees.  Quadricep power was moderate, 
and power against resistance was also moderate with complaint 
of pain in the knee.  X-rays of the left knee showed moderate 
degenerative changes, mainly involving the medial compartment 
with narrowing and sclerosis of the joint space.  The 
examiner noted that as far as functional impairment was 
concerned, it was moderate in nature, especially from an 
objective point of view.  The examiner pointed out that there 
was some limitation of movement against resistance.  
Addressing the issue of pain, the examiner stated it was of 
moderate degree, and limited the veteran's activities to a 
moderate degree-namely: standing, walking, squatting, or 
driving a car.  The examiner's concluding diagnosis was a 
history of injury to the left knee with meniscectomy and 
secondary degenerative changes.

The veteran's left knee arthritis with limitation of motion 
is currently rated under 38 C.F.R. § 4.71 Diagnostic Code 
5003, which dictates that where degenerative arthritis is 
established by x-ray findings, it should be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, a 10 percent evaluation is assigned where flexion is 
limited to 45 degrees, and 20 percent is assigned where the 
limitation of flexion is 30 degrees.  Finally, under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
where extension is limited to 10 degrees, and 20 percent 
evaluation applies where extension is limited to 15 degrees.  
Under 38 C.F.R. § 4.71a, Plate II, normal extension/flexion 
range is 0 to 140 degrees.  

The veteran's left knee arthritis with limitation of motion 
is rated as 10 percent disabling, according to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In both the veteran's 
November 1999 and June 2000 Compensation and Pension exams, 
x-ray imaging of the veteran's left knee revealed 
degenerative changes.  As a result, Diagnostic Code 5003 
dictates such arthritis be rated on the basis of limitation 
of motion under the appropriate codes.  Range of motion tests 
were performed on the veteran in both his November 1999 and 
June 2000 Compensation and Pension exams. The veteran's 
flexion range of motion in these examinations was found to be 
135 degrees, and 130 degrees, respectively.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, a 10 percent evaluation is 
assigned where flexion is limited to 45 degrees, and 20 
percent is assigned where the limitation of flexion is 30.  
As neither of the veteran's flexion scores meets the 10 
percent evaluation standard of limitation of flexion to 45 
degrees, the veteran's flexion limitation is noncompensable.  
The veteran has been granted a disability evaluation of 10 
percent based upon a finding in the veteran's June 2000 VA 
examination of left knee extension limited to 10 degrees.  
However, because the veteran's limitation of extension does 
not meet the next higher 20 percent standard of extension 
limited to 15 degrees, an increased evaluation based upon 
limitation of motion is not warranted.

Residuals of the veteran's medical meniscectomy are currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5259, which 
assigns a 10 percent disability evaluation where there has 
been removal of symptomatic semilunar cartilage of the knee.  
There is no higher evaluation allowable for this disability 
under Diagnostic Code 5259.  Diagnostic Code 5257 may also be 
for application where mild recurrent or moderate subluxation 
or lateral instability of the knee exists.

Since veteran's current 10 percent disability rating under 
Diagnostic Code 5259 represents the maximum disability rating 
allowable under that particular diagnostic code, a rating in 
excess of 10 is possible only if application of another 
diagnostic code is warranted.  Diagnostic Code 5257 allows 
for a 10 percent rating where there is mild recurrent 
subluxation or lateral instability of the knee, and a 20 
percent rating where moderate subluxation or lateral 
instability exists.  However, VA examinations of November 
1999 and June 2000 yielded determinations from the examiners 
that the veteran suffers no knee instability, and the 
examiners did not note subluxation.  As such, the veteran 
does not currently warrant a compensable evaluation under 
Diagnostic Code 5257.  As the veteran is currently receiving 
the maximum disability evaluation provided by Diagnostic Code 
5259, and since the veteran's current symptomatology does not 
allow any application of Diagnostic Code 5257, an increased 
disability evaluation for residuals of the veteran's left 
knee meniscectomy and arthrotomy is not warranted.

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss due to pain or weakness is demonstrated.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  In the veteran's most recent 
examination, the examiner commented that as far as functional 
impairment was concerned, it was of moderate nature and 
limited the veteran's activities, namely standing, walking, 
squatting, or driving a car, to a moderate degree.  The Board 
finds that functional loss due to pain was considered and 
incorporated in the assignment of a 10 percent evaluation 
based upon the veteran's left knee arthritis with limitation 
of motion, that such a rating is consistent with the 
objective pathology of the knee, and that the veteran's 
current symptomatology does not currently warrant granting a 
higher evaluation at this time.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
knee arthritis with limitation of motion, and residuals of 
his left knee medial meniscectomy, including any effects on 
the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 10 percent rating for left knee arthritis with 
limitation of motion, and a 10 percent rating for residuals 
of a left knee meniscectomy.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a higher rating.  The Board has considered the 
benefit of the doubt rule in this case, but as there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the claim, the rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that, 
although the veteran stated at one examination that the knee 
pain prompted his retirement, there has been no showing by 
the veteran that his left knee arthritis with limitation of 
motion and/or the residuals of his left knee meniscectomy 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the 












Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.


ORDER

Entitlement to an increased evaluation for left knee 
arthritis with limitation of motion is denied.

Entitlement to an increased evaluation for residuals of left 
knee meniscectomy and arthrotomy is denied.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals



 

